


EXHIBIT 10.44
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into by and between ION
Geophysical Corporation, a Delaware corporation (hereinafter referred to as
“Employer”), and Steve Bate (hereinafter referred to as “Employee”), effective
as of November 13, 2014 (the “Effective Date”).
WHEREAS, Employer desires to promote Employee into the role of Executive Vice
President and Chief Financial Officer and Employee desires to accept such
promotion;
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employer and Employee agree as
follows:


Section 1.
General Duties of Employer and Employee.

(a)Employer agrees to promote Employee, and Employee agrees to accept such
promotion by Employer and to serve Employer, in an executive capacity as its
Executive Vice President and Chief Financial Officer. Employee will report to
the Chief Executive Officer of Employer (the “CEO”). The powers, duties and
responsibilities of Employee in such capacity include those duties that are the
usual and customary powers, duties and responsibilities of such office,
including those powers, duties and responsibilities, if any, specified in
Employer’s Bylaws, and such other and further duties appropriate to such
position as may from time to time be assigned to Employee by the CEO or by the
Board of Directors of Employer or any committee of the Board of Directors of
Employer (collectively, the “Board”).
(b)While employed hereunder, Employee will devote substantially all reasonable
and necessary time, efforts, skills and attention for the benefit of and with
Employee’s primary attention to the affairs of Employer in order that he may
faithfully perform his duties and obligations. The preceding sentence will not,
however, be deemed to restrict Employee from attending to matters or engaging in
activities not directly related to the business of Employer, provided that (i)
such activities or matters are reasonable in scope and time commitment and not
otherwise in violation of this Agreement, and (ii) Employee will not become a
director or officer of (or hold any substantially similar responsibility with)
any corporation or other entity (excluding charitable or other non-profit
organizations) without prior written disclosure to, and consent of, Employer.
(c)At the commencement of this Agreement, Employee will be based at Employer’s
offices located at 2105 CityWest Blvd, Suite 400, Houston, Texas 77042-2839 (the
“Place of Employment”).
(d)Employee agrees and acknowledges that as an officer and employee of Employer,
and consistent with the terms hereof, he owes a fiduciary duty of loyalty,
fidelity and allegiance to act at all times in the best interests of Employer
and to do no act knowingly which would injure Employer’s business, its interests
or its reputation.



1

--------------------------------------------------------------------------------




Section 2.
Compensation and Benefits.

(a)Employer will pay to Employee during the term of this Agreement a base salary
of $375,000 per annum (such base salary as may be increased from time to time by
the Board as hereinafter provided is referred to herein as the “Base Salary”).
The Board will review the Base Salary from time to time and, during the term of
this Agreement, may increase, but may not decrease, the Base Salary as it deems
to be in the best interest of Employer. The Base Salary will be paid to Employee
in equal installments every two weeks or on such other schedule as Employer may
establish from time to time for its executive personnel.
(b)Employee will be eligible to participate in Employer’s incentive compensation
plan with a target of 50% beginning in 2015. For 2014, Employee’s bonus shall be
calculated according to the base salary and bonus target applicable to Employee
on January 1, 2014. During each subsequent fiscal year during the term of this
Agreement, Employee will be eligible to participate in that year’s incentive
compensation plan or other replacement incentive or bonus plan Employer
establishes for its key executives at a target of 50%. Any incentive
compensation pay or bonus so determined under any such plan will be paid to
Employee not later than March 15 of the year immediately following the year with
respect to which such bonus is based upon, calculated or determined.
(c)Subject to approval by the Board, in 2014 Employer will cause to be issued to
Employee 20,000 shares of restricted stock of Employer and 60,000 options to
purchase shares of common stock of Employer as shall be determined by the Board.
The stock options will vest 25% annually over a four-year period on the
anniversary date of grant pursuant to the terms of Employer’s 2013 Long-Term
Incentive Plan (“2013 LTIP”), or the terms of such other equity plan from which
Employer elects to award the options, and the governing option agreement. The
restricted stock will vest 33% annually over a three-year period on the
anniversary date of grant pursuant to the terms of the 2013 LTIP, or the terms
of such other equity plan from which Employer elects to award the options, and
the governing restricted stock agreement. All terms of the stock options and
restricted stock will be determined by the 2013 LTIP (or such other equity plan)
and Employer’s option agreement and restricted stock agreement, as the case may
be.
(d)The grant set forth in Section 2(c), shall be in addition and not in lieu of
Employee’s eligibility to participate generally in equity compensation plans
that are established for executive employees of Employer and any annual awards
that have otherwise been earned or that will be earned by Employee in connection
with his prior grants by Employer.
(e)Employee will accrue vacation pay of 6.154 hours per two-week pay period.
Vacation may be taken by Employee at the time and for such periods as may be
mutually agreed upon between Employer and Employee.
(f)Employee will be reimbursed in accordance with Employer’s normal expense
reimbursement policies for all of the actual and reasonable costs and expenses
incurred by him in the performance of his services and duties hereunder,
including, but not limited to, reasonable travel expenses. Employee will furnish
Employer with all invoices and vouchers reflecting amounts for which Employee
seeks Employer’s reimbursement. The amount of any such reimbursement shall be
payable to Employee in accordance with Employer’s normal expense reimbursement
policies.

2

--------------------------------------------------------------------------------




(g)Employee will be entitled to participate in all insurance and retirement
plans, incentive compensation plans (at a level appropriate to his position) and
such other benefit plans or programs as may be in effect from time to time for
the employees of Employer, including, without limitation, those related to
savings and thrift, retirement, welfare, medical, dental, disability, salary
continuance, accidental death, travel accident, life insurance, incentive bonus,
membership in business and professional organizations, and reimbursement of
business and entertainment expenses.
(h)Employer, during the term of this Agreement and thereafter without limit of
time, will indemnify Employee for claims and expenses to the extent provided in
Employer’s Certificate of Incorporation and Bylaws. Employer will also provide
Employee coverage under Employer’s policy or policies of directors’ and
officers’ liability insurance to the same extent as other executive officers of
Employer during the term of this Agreement.
(i)All Base Salary, bonus and other payments made by Employer to Employee
pursuant to this Agreement will be subject to such payroll and withholding
deductions as may be required by law and other deductions applied generally to
employees of Employer for insurance and other employee benefit plans in which
Employee participates.
(j)Compensation under this Section 2 shall be subject to recoupment in
accordance with the terms of Employer’s Compensation Recoupment Policy
applicable to executive officers as such policy shall be amended from time to
time as required by applicable law or regulation or as otherwise amended with
regard to all covered executive in the discretion of the Board or a committee of
the Board.
Section 3.
Fiduciary Duty; Confidentiality.

(a)In keeping with Employee’s fiduciary duties to Employer, Employee agrees that
he will not knowingly take any action that would create a conflict of interest
with Employer, or upon discovery thereof, allow such a conflict to continue. In
the event that Employee discovers that such a conflict exists, Employee agrees
that he will disclose to the Board any facts which might involve a conflict of
interest that has not been approved by the Board.
(b)As part of Employee’s fiduciary duties to Employer, Employee agrees to
protect and safeguard Employer’s information, ideas, concepts, improvements,
discoveries, and inventions and any proprietary, confidential and other
information relating to Employer or its business (collectively, “Confidential
Information”) and, except as may be required by Employer, Employee will not
knowingly, either during his employment by Employer or thereafter, directly or
indirectly, use for his own benefit or for the benefit of another, or disclose
to another, any Confidential Information, except (i) with the prior written
consent of Employer; (ii) in the course of the proper performance of Employee’s
duties under this Agreement; (iii) for information that becomes generally
available to the public other than as a result of the unauthorized disclosure by
Employee; (iv) for information that becomes available to Employee on a
non-confidential basis from a source other than Employer or its affiliated
companies who is not bound by a duty of confidentiality to Employer; or (v) as
may be required by any applicable law, rule, regulation or order.
(c)Upon termination of his employment with Employer, Employee will immediately
(i) deliver to Employer all documents in Employee’s possession or under his
control which embody any of Employer’s Confidential Information; and (ii) resign
from any officer or director positions of Employer, to the extent Employer at
any time ever requests such resignation.

3

--------------------------------------------------------------------------------




(d)In addition to the foregoing provisions of this Section 3, and effective as
of the Effective Date, Employee agrees to the duties imposed upon Employee by
that certain Employee Proprietary Information Agreement (or similar agreement)
and will execute or reaffirm such agreement concurrent with execution of this
Agreement.
(e)Employee will comply with Employer’s Code of Ethics, Insider Trading Policy,
International Trade Practices Policy and all other material policies of
Employer, and any amendments or replacement policies adopted by the Board
(collectively, the “Policies”).
Section 4.
Term of Agreement.

The term of this Agreement will commence effective as of the Effective Date,
and, subject to the terms and conditions hereof and except as may be affected by
a Change in Control, will continue for a three-year period ending on November
13, 2017 (the “Initial Term”), and thereafter the term will be automatically
extended for successive periods of one year unless prior to the end of the
original three-year period (or, if applicable, any such successive one-year
period), Employer gives Employee at least ninety (90) days prior written notice
that Employer has decided not to extend the term of this Agreement.
Notwithstanding any provision contained herein to the contrary, Employee
acknowledges that his employment with Employer is at will and that Employer may
terminate his employment at any time and for any reason or for no reason at the
discretion of Employer, but subject to any rights Employee has under Sections 5,
6, 7 and 10 of this Agreement.
Section 5.
Termination.

(a)Employee’s employment with Employer hereunder will terminate upon the first
to occur of the following:
(1)The death or “Disability” (as defined in Section 5(b) hereof) of Employee;
(2)Employer terminates such employment for “Cause” (as defined in Section 5(c)
hereof);
(3)Employee terminates such employment for “Good Reason” (as defined in Section
5(d) hereof);
(4)Employer terminates such employment for any reason other than Cause, or for
no reason at all; or
(5)Employee terminates such employment for any reason other than Good Reason, or
for no reason at all.
(b)As used in this Agreement, “Disability” means permanent and total disability
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision) which has existed for at least
180 consecutive days.
(c)As used in this Agreement, “Cause” means:
(1)the willful and continued failure by Employee to substantially perform his
obligations under this Agreement (other than any such failure resulting from his
Disability);

4

--------------------------------------------------------------------------------




(2)Employee’s willfully engaging in conduct materially and demonstrably
injurious to the property or business of Employer, including without limitation,
fraud, misappropriation of funds or other property of Employer, other willful
misconduct, gross negligence or conviction of a felony or any crime of moral
turpitude; or
(3)Employee’s material breach of this Agreement.
For purposes of this Agreement, no act, or failure to act, on the part of
Employee shall be deemed “willful” or engaged in “willfully” if it was due
primarily to an error in judgment or negligence, but shall be deemed “willful”
or engaged in “willfully” only if done, or omitted to be done, by Employee not
in good faith and without reasonable belief that his action or omission was in
the best interest of Employer.
(d)As used in this Agreement, “Good Reason” means:
(1)Employer’s failure to comply with any of the provisions of Section 2 of this
Agreement (including, but not limited to, such a failure resulting from any
reduction in the Base Salary), which failure is not remedied within ten (10)
days after receipt of written notice from Employee specifying the particulars of
such breach;
(2)Employer’s breach of any other material provision of this Agreement which is
not remedied within ten (10) days after receipt by Employer of written notice
from Employee specifying the particulars of such breach;
(3)the assignment to Employee of any duties materially inconsistent with
Employee’s position, duties, functions, responsibilities or authority as
contemplated by Section 1 of this Agreement;
(4)the relocation of Employee’s principal place of performance of his duties and
responsibilities under this Agreement to a location more than fifty miles (50)
miles from the Place of Employment unless such relocation is planned and
conducted with the approval of Employee; or
(5)any failure by Employer to comply with Section 11(c).
(e)Any termination by Employer or a successor or Employee of Employee’s
employment with Employer shall be communicated by written notice (a “Notice of
Termination”) to the other party that shall:
(1)indicate the specific provision of this Agreement relied upon for such
termination;
(2)indicate the specific provision of this Agreement pursuant to which Employee
is to receive compensation and other benefits as a result of such termination;
and
(3)otherwise comply with the provisions of this Section 5 and Section 14(a).

5

--------------------------------------------------------------------------------




If a Notice of Termination states that Employee’s employment with Employer has
been terminated as a result of Employee’s Disability, the notice shall
(i) specifically describe the basis for the determination of Employee’s
Disability, and (ii) state the date of the determination of Employee’s
Disability, which date shall be not more than ten (10) days before the date such
notice is given. If the notice is from Employer and states that Employee’s
employment with Employer is terminated by Employer as a result of the occurrence
of Cause, the Notice of Termination shall specifically describe the action or
inaction of Employee that Employer believes constitutes Cause and shall be
accompanied by a copy of the resolution satisfying Section 5(c). If the Notice
of Termination is from Employee and states that Employee’s employment with
Employer is terminated by Employee as a result of the occurrence of Good Reason,
the Notice of Termination shall specifically describe the action or inaction of
Employer that Employee believes constitutes Good Reason, and shall be
communicated within ninety (90) days of the date when Employee learns of the
facts constituting Good Reason. Any purported termination by Employer of
Employee’s employment with Employer shall be ineffective unless such termination
shall have been communicated by Employer to Employee by a Notice of Termination
that meets the requirements of Section 5 and the provisions of Section 14(a).
(f)As used in this Agreement, “Date of Termination” means:
(1)if Employee’s employment with Employer is terminated for Disability, sixty
(60) days after notice of termination is received by Employee or any later date
specified therein, provided that within such sixty (60) day period Employee
shall not have returned to full-time performance of Employee’s duties;
(2)if Employee’s employment with Employer is terminated as a result of
Employee’s death, the date of death of Employee;
(3)if Employee’s employment with Employer is terminated for Cause, the date
Employee is advised of such termination by Employer, provided that Employer may,
in its discretion, condition Employee’s continued employment upon such
considerations or requirements as may be reasonable under the circumstances and
place a reasonable limitation upon the time within which Employee will comply
with such considerations or requirements; or
(4)if Employee’s employment with Employer is terminated for no reason or for any
reason other than Employee’s Disability, Employee’s death or Cause, the date
that is fourteen (14) days after the date of notification.
Section 6. Effect of Termination of Employment.
(a)Upon termination of Employee’s employment by Employer for Cause, or by
Employee for no reason or any reason other than Good Reason, all compensation
and benefits will cease upon the Date of Termination other than: (i) those
benefits that are provided by retirement and benefit plans and programs
specifically adopted and approved by Employer for Employee that are earned and
vested by the Date of Termination; (ii) as provided in Section 10; (iii)
Employee’s Base Salary through the Date of Termination; (iv) any incentive
compensation due Employee if, under the terms of the relevant incentive
compensation arrangement, such incentive compensation was due and payable to
Employee on or before the Date of Termination; and (v) medical and similar
benefits the continuation of which is required by applicable law or provided by
the applicable benefit plan.

6

--------------------------------------------------------------------------------




(b)Upon termination of Employee’s employment due to the death of Employee or
upon termination by Employer due to the Disability of Employee, all compensation
and benefits will cease upon the Date of Termination other than: (i) those
benefits that are provided by retirement and benefit plans and programs
specifically adopted and approved by Employer for Employee that are earned and
vested by the Date of Termination; (ii) as provided in Section 10; (iii)
Employee’s Base Salary through the Date of Termination; (iv) any incentive
compensation due Employee if, under the terms of the relevant incentive
compensation arrangement, such incentive compensation was due and payable to
Employee on or before the Date of Termination; and (v) medical and similar
benefits the continuation of which is required by applicable law or provided by
the applicable benefit plan.
(c)If, prior to a “Change in Control” (as defined in Section 7(b) below),
Employee’s employment with Employer is terminated (i) by Employer for no reason
or for any reason other than Cause, or (ii) by Employee for Good Reason (except
as provided in Section 6(d) below), the obligations of Employer and Employee
under Sections 1 and 2 will terminate as of the Date of Termination and Employer
will pay or provide to Employee the following:
(1)Employee’s Base Salary earned and payable through the Date of Termination;
(2)any unpaid incentive compensation earned by Employee pursuant to the terms of
the relevant incentive compensation arrangement with respect to the year of the
Date of Termination. In the absence of any agreement to the contrary, such
incentive compensation amount shall be the pro rata amount due to Employee based
on payments that would have been due to Employee if Employee had remained
employed by Employer for the full fiscal year. Any such amount payable to
Employee pursuant to the foregoing shall be payable to Employee at such time
that incentive compensation for such year is paid to other recipients under the
plan and shall be subject to the terms or requirements of such incentive
compensation as may be set forth in the plan or established by the Board;
(3)an aggregate amount (the “Severance Payment”) consisting of (i) two-times
Employee’s annual Base Salary at the highest annual rate in effect on or before
the Date of Termination (but prior to giving effect to any reduction therein
which precipitated such termination). The Severance Payment shall be payable to
Employee in substantially equal installments in accordance with the Employer’s
normal payroll practices over the two-year period beginning on the Date of
Termination; provided, however, that (A) the portion of the Severance Payment
for the first six (6) months after the Date of Termination shall be paid to
Employee in a lump sum on the first business day following the expiration of the
six-month period following the Date of Termination and (B) the remaining portion
of the Severance Payment shall be paid on Employee’s regular payroll dates in
substantially equal installments over the remainder of the two-year period;
(4)if immediately prior to the Date of Termination, Employee (and, if
applicable, his spouse and/or dependents) was covered under Employer’s group
medical, dental, health and hospital plan in effect at such time, then Employer
shall provide to Employee for eighteen months after the Date of Termination, and
provided that Employee has timely elected under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), to continue coverage under
such plan, Employer will, at no greater cost or expense to Employee than was the
case immediately prior to the Date of Termination, maintain such continued
coverage in full force and effect; and

7

--------------------------------------------------------------------------------




(5)Employee’s vesting and exercise rights with regard to outstanding stock
options, restricted stock, performance shares and other equity grants shall be
in accordance with the applicable plan and award agreements.
Except as otherwise provided above and in Section 10, all other compensation and
benefits will cease upon the Date of Termination other than the following: (i)
those benefits that are provided by retirement and benefit plans and programs
specifically adopted and approved by Employer for Employee that are earned and
vested by the Date of Termination; and (ii) medical and similar benefits the
continuation of which is required by applicable law or as provided by the
applicable benefit plan.
(d)If, upon or after a Change in Control, Employee’s employment with Employer is
terminated (i) by Employer for no reason or for any reason other than Cause or
the death or Disability of Employee, or (ii) by Employee for Good Reason, or
(iii) by Employee pursuant to Section 7(a) below, the obligations of Employer
and Employee under Sections 1 and 2 will terminate as of the Date of Termination
and Employer will pay or provide to Employee the following:
(1)amounts in accordance with Sections 6(c)(1), (2), (4) and (5); and
(2)a severance payment equal to two-times Employee’s annual Base Salary at the
highest annual rate in effect on or before the Date of Termination (but prior to
giving effect to any reduction therein which precipitated such termination),
which severance payment will be paid to Employee over a two-year period in
accordance with Employer’s normal payroll practices.
Except as otherwise provided above and in Section 10, all other compensation and
benefits will cease upon the Date of Termination other than the following: (i)
those benefits that are provided by retirement and benefit plans and programs
specifically adopted and approved by Employer for Employee that are earned and
vested by the Date of Termination; and (ii) medical and similar benefits the
continuation of which is required by applicable law or as provided by the
applicable benefit plan.
(e)Except for those payments and benefits required to be made as provided by law
or pursuant to the terms of a plan, the severance payments and benefits to be
paid and provided to Employee pursuant to Sections 6(c) and 6(d) shall be
conditioned upon (i) Employee’s execution and delivery of a valid waiver and
release of all claims that Employee may have against Employer prior to his
receiving such payments and benefits, and (ii) such release not having been
revoked within the time, if any, required by law for the revocation of a release
(the “Release Requirements”). Such severance payments and benefits shall be paid
or provided commencing as soon as practicable after the Release Requirements are
satisfied; provided, however, that any such payments and benefits that are
subject to Section 409A of the Code shall be paid or provided beginning on the
60th day following the Date of Termination provided that the Release
Requirements have been satisfied on that date and, in the event the Release
Requirements are not satisfied on that date, then the severance payments and
related benefits under Sections 6(c) and 6(d) that are subject to Section 409A
of the Code shall be forfeited and Employee shall have no further rights to such
payments.

8

--------------------------------------------------------------------------------




Section 7.
Change in Control.

(a)If (i) a “Change in Control” shall have occurred, and (ii) within twelve (12)
months following such Change in Control either (A) Employer or its successor
terminates Employee’s employment or (B) Employee terminates his employment with
Employer or its successor after Employer or such successor (1) elects not to
extend the Initial Term or any subsequent term of this Agreement under Section
4, (2) assigns to Employee any duties inconsistent with Employee’s position,
duties, functions, responsibilities, authority or reporting relationship to the
CEO or removes or replaces the CEO, in each case as contemplated by Section 1 of
this Agreement, (3) is rendered a privately-held company in a transaction in
which Employee does not participate within the acquiring group, (4) is rendered
a subsidiary or division or other unit of another company; or (5) takes any
action that would constitute “Good Reason” under Section 5(d) of this Agreement,
such termination under (A) or (B) above shall be treated as a termination for
Good Reason in accordance with Section 6(c) above. In the event a Severance
Payment is due to Employee under this Section 7(a) after a Change in Control,
the payment schedule for such Severance Payment shall be as set forth in Section
6(c), except that promptly after the Date of Termination, Employer or its
successor shall establish a rabbi trust and deposit into the trust the amount,
if any, that Employer reasonably believes in good faith that Employee is
entitled to receive as a Severance Payment under Section 6(c). In the event of a
Change in Control after the first anniversary of the Effective Date, the then
remaining term of this Agreement shall automatically adjust to two (2) years,
commencing on the effective date of the Change in Control.
(b)For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following after the Effective Date:
(1)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”), or any successor statute) (a “Covered
Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 40% or more of either (i) the then outstanding shares
of Common Stock (the “Outstanding Company Common Stock”), or (ii) the combined
voting power of the then outstanding voting securities of Employer entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Section 7(b)(1), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from Employer or any subsidiary of Employer, (ii) any
acquisition by Employer or any subsidiary of Employer, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by Employer
or any entity controlled by Employer, or (iv) any acquisition by any corporation
pursuant to a reorganization, merger, consolidation or similar business
combination involving Employer (a “Merger”), if, following such Merger, the
conditions described in Section 7(b)(3)(i) and(ii) are satisfied; or

9

--------------------------------------------------------------------------------




(2)individuals who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
Employer’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (a solicitation by any person
or group of persons for the purpose of opposing a solicitation of proxies or
consents by the Board with respect to the election or removal of Directors at
any annual or special meetings of stockholders) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board; or
(3)approval by the stockholders of Employer of a Merger, unless immediately
following such Merger, (i) substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to the Merger beneficially own,
directly or indirectly, more than 50% of the common stock of the corporation
resulting from such Merger (or its parent corporation) in substantially the same
proportion as their ownership of Outstanding Company Voting Securities
immediately prior to such Merger and (ii) at least a majority of the members of
the board of directors of the corporation resulting from such Merger (or its
parent corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such Merger; or
(4)the sale or other disposition of all or substantially all of the assets of
Employer.
Section 8.
Section 409A.

It is the intention of the parties to this Agreement that no payment or
entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to Employee under Section 409A. The Agreement shall be interpreted
and administered to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Employer shall be
required to provide any payments or benefits hereunder in accordance with the
terms of this Agreement and in a manner that is consistent with Section 409A.
Employer may take any action it deems necessary or desirable to amend any
provision herein to the minimum extent necessary to avoid excise tax under
Section 409A and any such amendment shall preserve, to the extent possible, the
intended benefits of the Agreement to Employer and Employee. Notwithstanding any
other provision of this Agreement to the contrary, if (i) any payment or benefit
hereunder is subject to Section 409A, (ii) such payment or benefit is to be paid
or provided on account of the Employee’s separation from service within the
meaning of Section 409A, (iii) Employee is a “specified employee” (within the
meaning of Section 409A), and (iv) any such payment or benefit is required to be
made or provided prior to the following Employee’s Date of Termination or other
separation from service, such payment or benefit shall be delayed until the
first business day following the six-month anniversary of Employee’s Date of
Termination or other separation from service. The determination as to whether
Employee has had a separation from service within the meaning of Section 409A
shall be made in accordance with the provision of Section 409A with application
of any alternative levels of reductions of bona fide services permitted
thereunder. If and to the extent that any payment or benefit to Employee is
delayed pursuant to the foregoing provisions, such payment or benefit instead
shall be made or provided on the first business day following the expiration of
the six-month period referred to above. The Employer shall consult with Employee
in good faith regarding implementation of this Section 8 provided, however, that
without limiting Employee’s rights under this Agreement or applicable law,
neither the Employer nor its employees or representatives shall have liability
to the Employee with respect hereto.

10

--------------------------------------------------------------------------------




Section 9.
No Obligation to Mitigate; No Rights of Offset.

(a)Employee shall not be required to mitigate the amount of any payment or other
benefit required to be paid to Employee pursuant to this Agreement, whether by
seeking other employment or otherwise, nor shall the amount of any such payment
or other benefit be reduced on account of any compensation earned by Employee as
a result of employment by another person.
(b)Employer’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
Employer may have against Employee or others.
Section 10.
No Effect on Other Rights.

Nothing in this Agreement shall prevent or limit Employee’s continuing or future
participation in any plan, program, policy or practice of or provided by
Employer or any of its affiliates and for which Employee may qualify, nor shall
anything herein limit or otherwise affect such rights as Employee may have under
any stock option or other agreements with Employer or any of its affiliates.
Amounts which are vested benefits or which Employee is otherwise entitled to
receive under any plan, program, policy or practice of or provided by, or any
other contract or agreement with, Employer or any of its affiliates at or
subsequent to the Date of Termination shall be payable or otherwise provided in
accordance with such plan, program, policy or practice or contract or agreement
except as explicitly modified by this Agreement.
Section 11.
Successors; Binding Agreement.

(a)This Agreement is personal to Employee and without the prior written consent
of Employer shall not be assignable by Employee otherwise than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
(b)This Agreement shall inure to the benefit of and be binding upon Employer and
its successors and assigns.
(c)Employer will require any successor (whether direct or indirect, by purchase,
merger, amalgamation, consolidation or otherwise) to all or substantially all of
the business and/or assets of Employer, by agreement in form and substance
reasonably satisfactory to Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Employer” shall mean Employer as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by execution and delivery of the agreement provided for
in this Section 11(c) or which otherwise becomes bound by the terms and
provisions of this Agreement by operation of law or otherwise.

11

--------------------------------------------------------------------------------




Section 12.
Non-Competition; Non-Solicitation; No Hire.

(a)Employee agrees that, effective as of the Effective Date and for a period of
twelve (12) months after the Date of Termination (such applicable period being
referred to herein as the “Non-Compete Period”), Employee shall not, without the
prior written consent of Employer, directly or indirectly, anywhere in the
world, engage, invest, own any interest, or participate in, consult with, render
services to, or be employed by any business, person, firm or entity that is in
competition with the “Business” (as defined in Section 12(d)) of Employer or any
of its subsidiaries or affiliates, except for the account of Employer and its
subsidiaries and affiliates; provided, however, that during the Non-Compete
Period Employee may acquire, solely as a passive investment, not more than two
percent (2%) of the outstanding shares or other units of any security of any
entity subject to the requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended. Employee acknowledges that a remedy at law for
any breach or attempted breach of this covenant not to compete will be
inadequate and further agrees that any breach of this covenant not to compete
will result in irreparable harm to Employer, and, accordingly, Employer shall,
in addition to any other remedy that may be available to it, be entitled to
specific performance and temporary and permanent injunctive and other equitable
relief (without proof of actual damage or inadequacy of legal remedy) in case of
any such breach or attempted breach. Employee acknowledges that this covenant
not to compete is being provided as an inducement to Employer to enter into this
Agreement and that this covenant not to compete contains reasonable limitations
as to time, geographical area and scope of activity to be restrained that do not
impose a greater restraint than is necessary to protect the goodwill or other
business interest of Employer. Whenever possible, each provision of this
covenant not to compete shall be interpreted in such a manner as to be effective
and valid under applicable law but if any provision of this covenant not to
compete shall be prohibited by or invalid under applicable law, such provision
of this covenant not to compete shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of this
covenant not to compete. If any provision of this covenant not to compete shall,
for any reason, be judged by any court of competent jurisdiction to be invalid
or unenforceable, such judgment shall not affect, impair or invalidate the
remainder of this covenant not to compete but shall be confined in its operation
to the provision of this covenant not to compete directly involved in the
controversy in which such judgment shall have been rendered. In the event that
the provisions of this covenant not to compete should ever be deemed to exceed
the time or geographic limitations permitted by applicable laws, then such
provision shall be reformed to the maximum time or geographic limitations
permitted by applicable law.
(b)In addition to the restrictions set forth in Section 12(a), Employee agrees
that, during the Non-Compete Period, Employee will not, either directly or
indirectly, (i) make known to any person, firm or entity that is in competition
with the Business of Employer or any of its subsidiaries or affiliates the names
and addresses of any of the suppliers or customers of Employer or any of its
subsidiaries or affiliates, potential customers of Employer or any of its
subsidiaries or affiliates upon whom Employer or any of its subsidiaries or
affiliates has called upon in the twelve (12) months preceding the Date of
Termination, or (ii) call on, solicit, or take away, or attempt to call on,
solicit or take away any of the suppliers or customers of Employer or any of its
subsidiaries or affiliates, whether for Employee or for any other person, firm
or entity.

12

--------------------------------------------------------------------------------




(c)Regardless of the reason for any termination of Employee’s employment,
effective as of the Effective Date and for twelve (12) months following the Date
of Termination, Employee will not, either on his or her own account or for any
other person, firm, partnership, corporation, or other entity (i) solicit any
employee of Employer or any of its subsidiaries or affiliates to leave such
employment; or (ii) induce or attempt to induce any such employee to breach her
or his employment agreement with Employer or any of its subsidiaries or
affiliates. This restriction shall not apply in the case of any employee or
former employee of Employer who at his or her own initiative seeks, without
solicitation or encouragement by Employee, a change of employment or responds to
solicitations made by means of general advertisement.
(d)As used in this Agreement, “Business” means the business of (i) development
and delivery of proprietary and multi-client onshore and offshore seismic data
programs, (ii) seismic data processing, interpretation and reservoir
characterization services, (iii) development and delivery of software and
services to optimize seismic surveys and to manage simultaneous production
operations, (iv) holistic ocean bottom seismic services, including data
acquisition through OceanGeo, and (v) manufacture, marketing and sale of
equipment for seismic acquisition.
(e)In the event that Employee breaches or violates any of the terms and
conditions of this Section 12 during the Non-Compete Period, then in addition to
the other rights and remedies available to Employer hereunder, Employer’s
obligations to pay to Employee any remaining installments of any severance
payment otherwise due and owing pursuant to Section 6(c)(3) or 6(d)(2) hereof,
shall cease and terminate.
Section 13.
Miscellaneous.

(a)All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith will be in writing and will be
delivered by hand or by registered or certified mail, return receipt requested
to the addresses set forth below in this Section 13(a):
If to Employer, to:


ION Geophysical Corporation
2105 CityWest Blvd., Suite 400
Houston, TX 77042-2839
Attention: Chief Executive Officer
    
with a copy to:
    
ION Geophysical Corporation
2105 CityWest Blvd., Suite 400
Houston, TX 77042-2839
Attention: General Counsel


If to Employee, to:
            
Steve Bate
16623 Big Falls Court
Spring, TX 77379


or to such other names or addresses as Employer or Employee, as the case may be,
designate by notice to the other party hereto in the manner specified in this
Section 13.

13

--------------------------------------------------------------------------------




(b)This Agreement supersedes, replaces and merges all previous agreements and
discussions relating to the same or similar subject matters between Employee and
Employer and constitutes the entire agreement between Employee and Employer with
respect to the subject matter of this Agreement, except for any other agreements
expressly referred to in this Agreement, each of which shall remain in full
force and effect. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by any employee, officer, or
representative of Employer or by any written agreement unless signed by an
authorized officer of Employer.
(c)If any provision of this Agreement or application thereof to any one or under
any circumstances should be determined to be invalid or unenforceable, such
invalidity or unenforceability will not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application. In addition, if any provision of this
Agreement is held by an arbitration panel or a court of competent jurisdiction
to be invalid, unenforceable, unreasonable, unduly restrictive or overly broad,
the parties intend that such arbitration panel or court modify said provision so
as to render it valid, enforceable, reasonable and not unduly restrictive or
overly broad.
(d)The internal laws of the State of Texas will govern the interpretation,
validity, enforcement and effect of this Agreement without regard to the place
of execution or the place for performance thereof.
(e)The covenants, agreements, rights and obligations of Employer under this
Agreement, and the covenants, agreements, rights and obligations of Employee
under this Agreement, shall survive the termination of this Agreement for any
reason including, but not limited to, the termination of Employee’s employment
with Employer. All covenants, agreements, indemnities, warranties, rights and
obligations contained herein shall continue for so long as necessary in order
for Employer and Employee to enforce their rights hereunder.
Section 14.
Arbitration.

(a)Employer and Employee agree to submit to final and binding arbitration any
and all disputes or disagreements concerning the interpretation or application
of this Agreement. Any such dispute or disagreement will be resolved by
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “AAA Rules”).
Arbitration will take place in Houston, Texas, unless the parties mutually agree
to a different location. Within thirty (30) calendar days of the initiation of
arbitration hereunder, each party will designate an arbitrator. The appointed
arbitrators will then appoint a third arbitrator. Employee and Employer agree
that the decision of the arbitrators will be final and binding on both parties.
Any court having jurisdiction may enter a judgment upon the award rendered by
the arbitrators. In the event the arbitration is decided in whole or in part in
favor of Employee, Employer will reimburse Employee for his reasonable costs and
expenses of the arbitration (including reasonable attorneys’ fees).
(b)Notwithstanding the provisions of Section 14(a), Employer may, if it so
chooses, bring an action in any court of competent jurisdiction for injunctive
relief to enforce Employee’s obligations under Sections 3(b), 3(c), 3(d), and
3(e).

14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as to be effective as of the Effective Date.


EMPLOYER:


ION GEOPHYSICAL CORPORATION




By: /s/ Brian Hanson    
Brian Hanson
Chief Executive Officer




EMPLOYEE:




/s/ Steve Bate    
Steve Bate



15